Name: Commission Regulation (EEC) No 343/89 of 10 February 1989 amending Regulation (EEC) No 2315/76 on the sale of butter from public stocks
 Type: Regulation
 Subject Matter: processed agricultural produce;  distributive trades;  legal form of organisations;  competition;  marketing
 Date Published: nan

 No L 39/20 Official Journal of the European Communities 11 . 2. 89 COMMISSION REGULATION (EEC) No 343/89 of 10 February 1989 &gt; amending Regulation (EEC) No 2315/76 on the sale of butter from public stocks organizations may purchase supplies of market butter, the abovementioned Article 4a should be suspended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 109/88 (2), and in particular Article 6 (7) thereof, Whereas Commission Regulation (EEC) No 231 5/76 (3), as last amended by Regulation (EEC) No 442/88 (4) was suspended by Commission Regulation (EEC) No 2096/88 0, as amended by Regulation (EEC) No 2387/88 (4), with the exception of Articles 3a and 4a thereof concerning respectively the supply of food aid and the sale of butter to non-profit-making institutions and organizations ; whereas, in view of the substantial reduction in quantities of butter in public stocks, of the need to permit the sale of butter in stock for other uses and of the possibility that Commission Regulation (EEC) No 2191 /81 (^ as last amended by Regulation (EEC) No 442/88 , provides that non-profitmaking institutions and HAS ADOPTED THIS REGULATION : Article 1 Article 4a of Regulation (EEC) No 2315/76 is hereby suspended . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 February 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148 , 28. 6 . 1968, p. 13 . (*) OJ No L 110, 29. 4. 1988, p. 27. (3) OJ No L 261 , 25 . 9 . 1976, p. 12. (*) OJ No L 45, 18 . 2. 1988, p. 25. 0 OJ No L 184, 15. 7. 1988, p. 18 . (6) OJ No L 205, 30. 7. 1988, p. 70. 0 OJ No L 213, 1 . 8, 198=1 ,= p. 20.